


109 HR 5847 IH: To amend the Arms Export Control Act to strengthen the

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5847
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Hyde (for himself
			 and Mr. Lantos) introduced the
			 following bill; which was referred to the Committee on International Relations, and
			 in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Arms Export Control Act to strengthen the
		  requirements for congressional review of arms sales and exports under such Act,
		  and for other purposes.
	
	
		1.Eligibility requirements
			 under the Arms Export Control Act
			(a)General
			 requirements relating to misuse of United States–origin defense articles or
			 servicesSection 3(c) of the Arms Export Control Act (22 U.S.C.
			 2753(c)) is amended—
				(1)in paragraph (1),
			 by striking (either in terms of quantities or in terms of the gravity of
			 the consequences regardless of the quantities involved) each place it
			 appears; and
				(2)in paragraph
			 (2)—
					(A)by striking
			 (2) and inserting (2)(A); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)The Inspector General of the Department of
				State shall submit to Congress an annual report that contains—
								(i)a determination of the Inspector
				General as to whether or not the Department of State has complied fully and
				comprehensively with the requirements of this subsection and subsection (e)
				during the preceding year; and
								(ii)a detailed description of the
				basis of the determination under clause
				(i).
								.
					(b)Congressional
			 approval for sales to non-NATO countries that have misused United States–origin
			 defense articles or services
				(1)AmendmentSection
			 3 of the Arms Export Control Act (22 U.S.C. 2753) is amended by adding at the
			 end the following new subsection:
					
						(h)(1)A license permitting a proposed letter of
				offer to sell defense articles or defense services with respect to which a
				certification is required to be submitted pursuant to subsection (b) or (c) of
				section 36 to a country described in paragraph (2) may be issued only if
				Congress enacts a joint resolution approving the sale in accordance with the
				procedures described in paragraph (3).
						(2)A country referred to in paragraph (1) is a
				country, other than a country that is a member of the North Atlantic Treaty
				Organization, Australia, New Zealand, or Japan, that is the subject of a report
				issued under subsection (c) or (e) of this section at any time during the
				previous five years.
						(3)A joint resolution referred to in paragraph
				(1)—
							(A)may only be
				introduced by either chair or ranking minority member of the appropriate
				congressional committees (as such term is defined in section 36(e)(1));
				and
							(B)shall be
				considered in the House of Representatives and the Senate in accordance with
				the procedures applicable to the consideration of a joint resolution of
				disapproval under subsection (b) or (c) of section 36, as the case may
				be.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) applies with respect to
			 a country described in paragraph (2) of section 3(h) of the Arms Export Control
			 Act (as added by paragraph (1)) that is the subject of a report issued under
			 subsection (c) or (e) of section 3 of such Act on or after October 1,
			 2006.
				2.Estimate and
			 justification for sales program under the Arms Export Control Act
			(a)Quarterly
			 reports
				(1)In
			 generalSection 25(a) of the Arms Export Control Act (22 U.S.C.
			 2765(a)) is amended by striking (a) Except as provided and all
			 that follows through are deemed most likely actually to result in the
			 issuance of a letter of offer or of an export license during such year;
			 and inserting the following:
					
						(a)(1)Not later than the first day of
				each calendar quarter, the President shall transmit to the appropriate
				congressional committees a report that sets forth an Arms Sales Proposal
				covering all proposed sales and licensed commercial exports under this Act of
				major weapons or weapons-related defense equipment for $7,000,000 or more, or
				of any other weapons or weapons-related defense equipment for $25,000,000 or
				more, which are likely to result in a letter of offer or of an export license
				during such calendar quarter or the succeeding calendar
				quarter.
						.
				(2)Additional
			 informationSection 25(a) of the Arms Export Control Act (22
			 U.S.C. 2765(a), as amended by paragraph (1), is further amended—
					(A)by striking
			 (2) an estimate and inserting the following:
						
							(2)Except as provided in subsection
				(d)(1) of this section, the President shall include in the report required by
				paragraph (1) for the first calendar quarter of each calendar year—
								(A)an
				estimate
								;
					(B)by redesignating
			 paragraphs (3) through (14) as subparagraphs (B) through (M),
			 respectively;
					(C)in paragraph
			 (2)(C) (as redesignated), by striking paragraphs (1) and (2) of this
			 subsection and inserting subparagraph (A) ;
					(D)in paragraph (2)(D)
			 (as redesignated)—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
			 and
						(ii)in
			 clause (ii) (as redesignated)—
							(I)by striking
			 subsection (d) and inserting subsection (d)(2);
			 and
							(II)by redesignating
			 clauses (i) through (iii) as subclauses (I) through (III), respectively;
			 and
							(E)in paragraph
			 (2)(K) (as redesignated)—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
			 and
						(ii)in
			 clause (ii) (as redesignated), by striking subparagraph (A) and
			 inserting clause (i).
						(3)DefinitionSection
			 25(a) of the Arms Export Control Act (22 U.S.C. 2765(a), as amended by
			 paragraphs (1) and (2), is further amended by adding at the end the following
			 new paragraph:
					
						(3)In this subsection, the term
				calendar quarter means any three-month period beginning on
				January 1, April 1, July 1, or October 1 of a calendar
				year.
						.
				(b)Additional
			 informationSection 25(b) of the Arms Export Control Act (22
			 U.S.C. 2765(b)) is amended to read as follows:
				
					(b)(1)(A)Not later than 15 days after the date on
				which the President transmits to the appropriate congressional committees a
				report under subsection (a), the President shall make available to the
				appropriate congressional committees all information, in the possession of the
				President as of the date on which such report is so transmitted, regarding each
				proposed sale and export listed in such report.
					(B)Such information
				shall include, but not be limited to—
						(i)technical details
				of all equipment, technology, software and armament that may be included as
				part of the sale or export;
						(ii)communications
				between the United States and the purchasing country regarding the sale or
				export;
						(iii)intelligence
				information relevant to the sale or export; and
						(iv)any other
				relevant information relating to the sale or export.
						(2)Either chair of
				the appropriate congressional committees may waive the requirement of paragraph
				(1) with respect to a proposed sale or
				export.
					.
			(c)Exception;
			 definitionSection 25 of the Arms Export Control Act (22 U.S.C.
			 2765) is amended—
				(1)in
			 the first subsection (d) (as added by section 113(2) of the International
			 Security and Development Cooperation Act of 1985 (Public Law 99–83; 99 Stat.
			 198))—
					(A)by striking
			 (d) and inserting (d)(1); and
					(B)by striking
			 subsection (a)(4) and inserting subsection
			 (a)(2)(C);
					(2)by redesignating the second subsection (d)
			 (as added by section 112(b) of the International Security and Development
			 Cooperation Act of 1985 (Public Law 99–83; 99 Stat. 198)) as paragraph (2) of
			 the first subsection (d); and
				(3)in
			 subsection (d)(2) (as redesignated)—
					(A)by striking
			 subsection (a)(5)(B) and inserting subsection
			 (a)(2)(D)(ii); and
					(B)by striking the
			 semicolon at the end and inserting a period.
					(d)Conforming
			 amendmentsThe heading of section 25 of the Arms Export Control
			 Act (22 U.S.C. 2765) is amended—
				(1)by striking
			 annual and inserting
			 quarterly; and
				(2)by
			 inserting annual
			 before justification.
				(e)Reports on
			 commercial and governmental military exports; congressional
			 actionsSection 36 of the Arms Export Control Act (22 U.S.C.
			 2776) is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(7)A
				certification for a proposed sale or export of defense articles or defense
				services may be transmitted pursuant to this subsection only if information
				with respect to the sale or export of such defense articles or defense services
				is included in the report transmitted to the appropriate congressional
				committees pursuant to section 25(a) of this Act for the most recent calendar
				quarter (as such term is defined in such section) or the preceding calendar
				quarter.
						;
				and
				(2)in subsection (c),
			 by adding at the end the following new paragraph:
					
						(6)A certification for a proposed sale
				or export of defense articles or defense services may be transmitted pursuant
				to this subsection only if information with respect to the sale or export of
				such defense articles or defense services is included in the report transmitted
				to the appropriate congressional committees pursuant to section 25(a) of this
				Act for the most recent calendar quarter (as such term is defined in such
				section) or the preceding calendar quarter.
						.
				(f)Effective
			 dateThe amendments made by this section apply with respect to
			 reports required to be transmitted under section 25 of the Arms Export Control
			 Act (22 U.S.C. 2765) for 2007 and each subsequent calendar year.
			3.Reports on commercial
			 and governmental military exports under the Arms Export Control Act;
			 congressional actions
			(a)Expedited
			 procedures for congressional disapproval
				(1)Government
			 salesSection 36(b) of the Arms Export Control Act (22 U.S.C.
			 2776(b)) is amended—
					(A)by striking
			 paragraphs (2) and (3);
					(B)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)(A)Except as provided in subparagraph (B), the
				provisions of subsections (b), (c), (d), (e), and (f) of section 152 of the
				Trade Act of 1974 (19 U.S.C. 2192(b), (c), (d), (e) and (f)) apply to a joint
				resolution described in paragraph (1) to the same extent as such provisions
				apply to a joint resolution described in section 152 of such Act.
							(B)A joint resolution described in
				subparagraph (A) may only be introduced by either the chair or ranking minority
				member of the appropriate congressional
				committees.
							;
					(C)by redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively;
					(D)in paragraph
			 (4)(C), by striking paragraph (6) and inserting paragraph
			 (5); and
					(E)in paragraph (6),
			 by striking paragraph (5)(C) and inserting paragraph
			 (4)(C).
					(2)Commercial
			 salesSection 36(c)(3) of the
			 Arms Export Control Act (22 U.S.C. 2776(c)(3)) is amended to read as
			 follows:
					
						(3)(A)Except as provided in subparagraph
				(B), the provisions of subsections (b), (c), (d), (e), and (f) of section 152
				of the Trade Act of 1974 (19 U.S.C. 2192(b), (c), (d), (e) and (f)) apply to a
				joint resolution described in paragraph (2) to the same extent as such
				provisions apply to a joint resolution described in section 152 of such
				Act.
						(B)A joint resolution described in
				subparagraph (A) may only be introduced by either the chair or ranking minority
				member of the appropriate congressional
				committees.
						.
				(b)Requirement to
			 provide advance notification and consultation on certain sales and
			 exportsSection 36 of the Arms Export Control Act (22 U.S.C.
			 2776) is amended by adding at the end the following new subsection:
				
					(h)(1)(A)Not later than 20 calendar days prior to
				the submission of a certification under subsection (b), (c), or (d) of this
				section, the President shall provide advance notification in writing to, and
				consult with, the chairs and ranking minority members of the appropriate
				congressional committees of the offer to sell or export the defense articles or
				defense services with respect to which such a certification is required to be
				submitted pursuant to any such subsection.
					(B)(i)The requirement of subparagraph (A) to
				provide 20 calendar days advance notification in writing to the chairs and
				ranking minority members of the appropriate congressional committees shall not
				apply if the chairs and ranking minority members of the appropriate
				congressional committees have agreed, at their discretion, to waive such
				requirement.
						(ii)The requirements of subparagraph (A) shall
				not apply if the President states in the certification that an emergency exists
				that requires the sale or export of defense articles or defense services to be
				in the national security interests of the United States in accordance with
				subsection (b), (c), or (d) of this section.
						(2)(A)The President shall not submit a
				certification under subsection (b), (c), or (d) of this section if either chair
				or ranking minority member of the appropriate congressional committees requests
				a deferral of the submission of the certification based on the impact of the
				proposed sale or export of defense articles or defense services described in
				paragraph (1) on the security or foreign policy interests of the United
				States.
					(B)(i)The requirement
				of subparagraph (A) shall not apply if the President transmits to the chairs
				and ranking minority members of the appropriate congressional committees a
				report in writing that contains a determination of the President that
				extraordinary circumstances exist which necessitates the obviation of such
				requirement and a detailed description of such circumstances.
					(ii)The authority of
				clause (i) may not be delegated to any official who holds a position that is
				lower in rank or status than the Secretary of
				State.
					.
			(c)Requirement to
			 provide information relating to certain sales and exportsSection
			 36 of the Arms Export Control Act (22 U.S.C. 2776), as amended by subsection
			 (a), is further amended by adding at the end the following new
			 subsection:
				
					(i)(1)In the case of a certification for the
				offer to sell or export defense articles or defense services to a country other
				than a country that is a member of the North Atlantic Treaty Organization,
				Australia, New Zealand, or Japan, unless the President states in the
				certification that there has not been a violation of any agreement with the
				United States under section 3 of this Act or section 505 of the Foreign
				Assistance Act of 1961 (22 U.S.C. 2314) involving such country which would
				necessitate the transmission to Congress of a report under subsection (c) or
				(e) of section 3 of this Act, the President shall, upon the written request of
				either chair or ranking minority member of the appropriate congressional
				committees, transmit to the appropriate congressional committees a report in
				writing that contains an explanation of the facts and circumstances prompting
				the omission of such statement in the certification.
					(2)(A)A written
				request to the President under paragraph (1) shall toll the 30-day period
				described in subsection (b), (c), or (d) of this section with respect to the
				enactment of a joint resolution to prohibit the sale or export of the defense
				articles or defense services from the date on which the request is received by
				the President until the date on which the President’s report is received by the
				appropriate congressional committees.
					(B)(i)The requirement of subparagraph (A) shall
				not apply if the President transmits to the appropriate congressional
				committees a report in writing that contains a determination of the President
				that the national security interests of the United States would be adversely
				affected by the application of such requirement to the proposed sale or export
				of the defense articles or defense services.
					(ii)The authority of
				clause (i) may not be delegated by the President to any other official of the
				Government of the United
				States.
					.
			(d)DefinitionSection 36(e) of the Arms Export Control
			 Act (22 U.S.C. 2776(e)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
				(2)by inserting
			 before paragraph (2) (as redesignated) the following new paragraph:
					
						(1)the term “appropriate congressional
				committee means—
							(A)the Committee on
				International Relations of the House of Representatives; and
							(B)the Committee on
				Foreign Relations of the
				Senate;
							.
				(e)Conforming
			 amendmentsSection 36 of the Arms Export Control Act (22 U.S.C.
			 2776) is amended—
				(1)in subsections
			 (a), (b)(1), (c)(1), and (f), by striking Speaker of the House of
			 Representatives and to the chairman of the Committee on Foreign Relations of
			 the Senate and inserting chairs of the appropriate congressional
			 committees;
				(2)in
			 subsection (b)—
					(A)in paragraph (1),
			 by striking such committee or the Committee on Foreign Affairs of the
			 House of Representatives and inserting either chair of the
			 appropriate congressional committees;
					(B)in paragraph (4), by striking
			 Congress and inserting chairs of the appropriate
			 congressional committees; and
					(C)in paragraph (5)—
						(i)in
			 subparagraph (A), by striking chairman of the Committee on Foreign
			 Affairs of the House of Representatives and the chairman of the Committee on
			 Foreign Relations of the Senate and inserting chairs of the
			 appropriate congressional committees;
						(ii)in subparagraph (B), by striking
			 Congress and inserting chairs of the appropriate
			 congressional committees; and
						(iii)in subparagraph (C), by striking
			 Speaker of the House of Representatives and the chairman of the
			 Committee on Foreign Relations of the Senate and inserting
			 chairs of the appropriate congressional committees; and
						(3)in
			 subsection (c)—
					(A)in paragraph (1), by striking such
			 committee or the Committee on Foreign Affairs of the House of
			 Representatives and inserting either chair of the appropriate
			 congressional committees; and
					(B)in subparagraphs (A) and (C) of paragraph
			 (2), by striking Congress receives and inserting chairs
			 of the appropriate congressional committees receive; and
					(C)in paragraph (4), by striking
			 Congress each place it appears and inserting the chairs
			 of the appropriate congressional committees.
					4.Notification and
			 consultation requirements relating to certain initiatives and
			 negotiations
			(a)Initiatives and
			 negotiations relating to nuclear cooperationThe President shall keep the appropriate
			 congressional committees fully and completely informed of any initiative or
			 negotiations relating to a new or amended agreement for peaceful nuclear
			 cooperation pursuant to section 123 of the Atomic Energy Act of 1954 prior to
			 the President’s announcement of such initiative or negotiations. The President
			 shall consult with the appropriate congressional committees concerning such
			 initiative or negotiations beginning not less than 15 calendar days before such
			 announcement.
			(b)Initiatives and
			 negotiations with state sponsors of terrorismThe President shall keep the appropriate
			 congressional committees fully and completely informed of any initiative
			 relating to or negotiations with any country the government of which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, is a
			 government that has repeatedly provided support for acts of international
			 terrorism, either directly with such country or as part of a multilateral
			 initiative. The President shall consult with the appropriate congressional
			 committees concerning such initiative or negotiations not less than 15 calendar
			 days before the announcement or inception of such initiative or
			 negotiations.
			(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means the Committee on International Relations of the House of Representatives
			 and the Committee on Foreign Relations of the Senate.
			
